COLORADO COURT OF APPEALS                                          2017COA36


Court of Appeals No. 16CA0224
City and County of Denver District Court No. 14CV34778
Honorable Morris B. Hoffman, Judge


Faith Leah Tancrede,

Plaintiff-Appellant,

v.

Duane Freund and Denver East Machinery Company,

Defendants-Appellees.


                            JUDGMENT AFFIRMED

                                  Division VI
                           Opinion by JUDGE TERRY
                        Furman and Kapelke*, JJ., concur

                           Announced March 23, 2017


The Viorst Law Offices, P.C., Anthony Viorst, Denver, Colorado, for Plaintiff-
Appellant

Howard Jensen & Dulaney LLC, William B. Dulaney, Colorado Springs,
Colorado, for Defendants-Appellees


*Sitting by assignment of the Chief Justice under provisions of Colo. Const. art.
VI, § 5(3), and § 24-51-1105, C.R.S. 2016.
¶1    Does the Premises Liability Act (PLA), section 13-21-115,

 C.R.S. 2016, provide the sole legal remedy for a plaintiff involved in

 an automobile collision with a defendant landowner on the

 landowner’s private property? We conclude that the answer to this

 question is “yes.” Plaintiff, Faith Leah Tancrede, who claims that

 she was injured in the collision, was a trespasser on the land and

 did not allege a willful or deliberate injury. We therefore affirm the

 summary judgment entered in favor of the landowners, Denver East

 Machinery Company (DEMC) and Duane Freund, owner and

 president of DEMC.

                             I. Background

¶2    It is uncontested that defendants owned the private alley

 where the collision occurred and that plaintiff was a trespasser on

 that land. Plaintiff was a passenger in a car that was traveling

 through the alley and collided with a DEMC truck driven by

 Freund. A police accident report determined that Freund was at

 fault and drove carelessly when rounding a corner of the DEMC

 building without looking or slowing down.

¶3    Plaintiff asserted claims of negligence and negligence per se

 against defendants. Defendants moved for summary judgment,


                                    1
 arguing that because the collision occurred on their private

 property, plaintiff was limited to asserting claims under the PLA.

 The trial court agreed and granted the motion. But plaintiff was

 permitted to amend her complaint to assert a claim under the PLA.

 After plaintiff filed the amended complaint, defendants again moved

 for summary judgment. The court determined that plaintiff was a

 trespasser, and that because she had not alleged a willful or

 deliberate injury, she was not entitled to relief. It once again

 granted summary judgment.

                     II. The Premises Liability Act

¶4    Plaintiff contends that the PLA does not preclude her negligent

 driving claim against defendants, and that the court erred in

 entering the initial summary judgment against her. We disagree.

                        A. Standards of Review

¶5    We review a summary judgment de novo. CapitalValue

 Advisors, LLC v. K2D, Inc., 2013 COA 125, ¶ 14. Summary

 judgment is appropriate when the pleadings, affidavits, and other

 supporting documents demonstrate that no genuine issue of

 material fact exists and that the moving party is entitled to

 judgment as a matter of law. C.R.C.P. 56(c), (h); Gibbons v. Ludlow,


                                    2
 2013 CO 49, ¶ 11. The nonmoving party is entitled to the benefit of

 all favorable inferences that may reasonably be drawn from the

 evidence, and all doubts as to the existence of a genuine issue of

 material fact must be resolved against the moving party. Amos v.

 Aspen Alps 123, LLC, 2012 CO 46, ¶ 13.

¶6    We also review the construction of a statute de novo. Lobato v.

 Indus. Claim Appeals Office, 105 P.3d 220, 223 (Colo. 2005). In

 interpreting a statute, our primary goals are to discern and give

 effect to the General Assembly’s intent. Krol v. CF & I Steel, 2013

 COA 32, ¶ 15. We look first to the statutory language, giving the

 words and phrases used therein their plain and ordinary meanings.

 Id. We read the language in the dual contexts of the statute as a

 whole and the comprehensive statutory scheme, giving consistent,

 harmonious, and sensible effect to all of the statute’s language. Id.

 After doing this, if we determine that the statute is unambiguous,

 we enforce it as written and do not resort to other rules of statutory

 construction. Id.

                            B. Discussion

¶7    The PLA limits the liability of landowners for injuries occurring

 on their property. Under the statute, “[i]n any civil action brought


                                   3
 against a landowner by a person who alleges injury occurring while

 on the real property of another and by reason of . . . activities

 conducted . . . on such property, the landowner shall be liable only

 as provided in” section 13-21-115(3). § 13-21-115(2).

¶8    The PLA was intended to cover a broad range of activities

 occurring on a landowner’s property, and the statute’s application

 is not “restricted solely to activities and circumstances that are

 directly or inherently related to the land.” Larrieu v. Best Buy

 Stores, L.P., 2013 CO 38, ¶¶ 4, 26. The act compels us to inquire

 whether (1) the injury occurred on the landowner’s property and (2)

 the injury occurred by “reason of the property’s condition or as a

 result of activities conducted or circumstances existing on the

 property.” Id. at ¶ 4.

¶9    Because the PLA established “a comprehensive and exclusive

 specification of the duties landowners owe to those injured on their

 property,” it preempts common law tort claims against landowners

 by specifying the duties owed to particular classes of injured

 plaintiffs. Vigil v. Franklin, 103 P.3d 322, 328-29 (Colo. 2004); see

 also Reid v. Berkowitz, 2016 COA 28, ¶ 22 (PLA preempts

 respondeat superior claims against landowner); Teneyck v. Roller


                                    4
  Hockey Colo., Ltd., 10 P.3d 707, 708, 710 (Colo. App. 2000) (claim

  for spectator injury resulting from errant hockey puck was governed

  by PLA rather than common law “no duty” rule); cf. Traynom v.

  Cinemark USA, Inc., 940 F. Supp. 2d 1339, 1358 (D. Colo. 2013)

  (applying Colorado law and holding that PLA precluded claims of

  negligent training and supervision filed against movie theater’s

  owner).

¶ 10   Tort claims that are preempted by the PLA include claims of

  negligence per se against landowners for damages occurring on the

  landowners’ premises. Lombard v. Colo. Outdoor Educ. Ctr., Inc.,

  187 P.3d 565, 574 (Colo. 2008).

¶ 11   The collision that allegedly injured plaintiff occurred on private

  property owned by defendants. Their potential liability is governed

  solely by the PLA if the “injury occurred by reason of the property’s

  condition or as a result of activities conducted or circumstances

  existing on the property.” Larrieu, ¶ 4. Freund’s affidavit shows

  that he was moving the truck between two loading docks on

  DEMC’s property. Plaintiff could not have been harmed by

  defendants’ activities unless she was on their property, and her

  injury occurred because of “activities conducted” on the property.


                                    5
  She does not contest her status as a trespasser under the PLA, nor

  does she contest the trial court’s determination that defendants did

  not act willfully or deliberately. Given the undisputed facts, the

  PLA preempts her common law claims of negligence and negligence

  per se. See id.; Lombard, 187 P.3d at 574; Vigil, 103 P.3d at 328-

  29.

¶ 12    Citing Union Pacific Railroad Co. v. Martin, 209 P.3d 185, 189

  (Colo. 2009), plaintiff argues that the PLA is “limited to the

  abrogation of common law doctrines affecting the duties of

  landowners.” She contends that suing Freund directly and DEMC

  vicariously as motor vehicle drivers does not implicate a landowner

  duty, and so her negligence claims should stand. But plaintiff’s

  argument contradicts the supreme court’s holding in Larrieu that

  the PLA’s applicability is not restricted solely to activities directly

  related to the land. See Larrieu, ¶ 4. Her claimed injury arose from

  activities conducted on the property while she was present there,

  and her claim is therefore barred. See id.

¶ 13    Undaunted, plaintiff argues that Colorado’s statutory scheme

  regulating motor vehicles, including the careless driving statute,

  section 42-4-1402, C.R.S. 2016, provides an alternative avenue


                                      6
  through which she can directly sue defendants as drivers for

  negligence per se. It is true that specific statutory remedies may in

  some cases provide a legal avenue for injured parties in addition to

  the PLA. See Legro v. Robinson, 2012 COA 182, ¶¶ 22, 25 (holding

  that the PLA did not abrogate a specific civil cause of action under

  Colorado’s dog bite liability statute), aff’d, 2014 CO 40.

¶ 14   But the careless driving statute does not create a cause of

  action against automobile drivers. Instead, it lays out the elements

  of a misdemeanor traffic offense. See § 42-4-1402. Plaintiff

  suggests that because a violation of the careless driving statute

  constitutes negligence per se under existing precedent, her

  negligence per se claim should stand. See Pyles-Knutzen v. Bd. of

  Cty. Comm’rs, 781 P.2d 164, 169 (Colo. App. 1989). We disagree.

  The PLA abrogated traditional tort claims by specifying the only

  duties landowners owe to those injured on their property, see Vigil,

  103 P.3d at 328-29, and among the claims precluded are negligence

  per se claims, see Lombard, 187 P.3d at 574.

¶ 15   Because the collision arose out of activities conducted on

  defendants’ property, we conclude that the PLA alone governed

  plaintiff’s claims, and as the trial court ruled, plaintiff was a


                                      7
  trespasser who could only recover if she could demonstrate that

  defendants injured her willfully or deliberately. § 13-21-115(3)(a).

  Because she made no such allegations, the court properly

  dismissed her claims.

                            III. Attorney Fees

¶ 16   Defendants ask for an award of their attorney fees related to

  this appeal. Because they have not stated any legal basis for their

  fee request, we deny it. See C.A.R. 39.1.

                             IV. Conclusion

¶ 17   The judgment is affirmed.

       JUDGE FURMAN and JUDGE KAPELKE concur.




                                    8